While I concur with Chief Justice WIEST for affirmance, I am not in accord with that portion of his opinion wherein he treats the fact that the bottle of liquor was found in the defendant's automobile as a "presumption" and says: This presumption cannot be weighed "against credible evidence. The presumption departs when credible evidence is in the case." By fair and logical inference the fact might well be found that this bottle of liquor in plaintiff's automobile while being driven by him was his liquor, and *Page 80 
that he was guilty of knowingly possessing and transporting it. This inference is justified by the circumstances proven. Such is often the only evidence obtainable against one charged with unlawful possession or transportation of intoxicating liquor. It is circumstantial evidence, and the inference logically drawn therefrom must remain in the case and be weighed against whatever proof to the contrary is produced. It is not a "presumption (which) departs when credible evidence is in the case." Otherwise, if the defendant denied knowledge of the presence of the liquor in his automobile, and his testimony was unimpeached and seemed credible, in the absence of other proof the trial court would be compelled to direct a verdict of acquittal.
The dividing, line between a logical inference and a presumption which "winks out" in the face of contrary credible proof is not always clear. The terms presumption and inference are often used synonymously in legal writings. See 10 Rawle C. L. p. 867. The matter of legal phraseology is of secondary consequence, but this court ought not to hold that a justifiable inference from circumstantial evidence is to be disregarded upon the production of positive and credible evidence on the other side of the controverted issue of fact. I concur in affirmance.
CLARK, POTTER, and FEAD, JJ., concurred with NORTH, J. McDONALD, J., did not sit. *Page 81